Citation Nr: 0109568	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim of 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Natividad G. Gironella


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran had recognized Guerrilla service from May 1945 to 
February 1946.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Office of the Philippines.


REMAND

The RO certified the appeal to the Board in June 2000.  

In correspondence received by the Board in August 2000, the 
appellant notified the Board of her newly appointed 
representative, and she expressly requested a Travel Board 
hearing.  38 C.F.R. § 20.704(b),(e) (2000).  This request was 
within 90 days of the date of certification of the appeal. 
38 C.F.R. § 20.1304 (2000).  Clearly, the newly designated 
representative has not had an opportunity to provide argument 
on behalf of the claimant and the RO has never had an 
opportunity to address the request for a Travel Board 
hearing.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant's representative should 
be afforded the opportunity to present 
argument on behalf of the appellant in 
the present case.

3.  The RO should schedule the appellant, 
in accordance with the docket number of 
this case, for a hearing before a member 
of the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

